Title: General Orders, 1 February 1781
From: Washington, George
To: 


                        
                            
                             Thursday February 1st 1781

                            Parole Countersign
                        
                        Light Infantry companies are to be immediately formed one from each regiment—and to consist of
                        One Captain
                        Two Subalterns
                        One Drum
                        One Fife—and for the present 
                        Twentyfive rank and file
                        The honor of every regiment is so much interested in the appearance and behavior of the Light troops which
                            are a representation of the whole Army that the General exhorts and expects the commanding officers of them will exert
                            themselves to make a judicious choice for the formation of their respective companies—The Assistant Inspector General is
                            to review each company and reject every man who in his opinion is not likely to answer the above ends. The General would
                            prefer well made men from five feet six to five feet ten inches stature.
                        Every regiment that has at this time more than two hundred and twenty five rank and file for duty including
                            those on command and on furlough is to give a full ninth of its number instead of twentyfive for the Infantry company—and
                            as the other regiments increase in strength and exceed this number they are to do the like invariably—When these
                            Companies are formed they are to relieve the Troops on the Lines and do duty there by rotation in such manner as Major
                            General Heath shall direct.
                        The General strictly prohibits recruiting men belonging to one state into the Regiments assigned as the Quota
                            of another State.
                    